Citation Nr: 1311681	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  09-37 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318. 

3.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1971.  The appellant is the Veteran's surviving spouse.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In October 2012, the appellant presented testimony relevant to the appeal before the undersigned Veterans Law Judge at a Board hearing held in Huntington, West Virginia.  A transcript of the hearing is of record.  During the hearing, the undersigned posed several questions in order to elicit the kind of testimony that may help to substantiate the appellant's claims and the appellant explained why she believed that the Veteran's service-connected PTSD contributed to his death.  The appellant waived her right to have the additional evidence submitted since the issuance of the last Supplemental Statement of the Case considered by RO in the first instance on the day of the Board hearing.  See October 2012 Board hearing transcript, page 12; see also October 2012 VA Form 21-4138.  


FINDINGS OF FACT

1.  The Veteran died in May 2008.  The death certificate identified the cause of death as multiple traumas due to a motor vehicular accident that occurred when the Veteran was struck by a truck while riding on a motorcycle.  No other underlying causes or significant contributory conditions were identified.    

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder, rated as 70 percent disabling from June 1988; post-operative weakness and numbness of the right shoulder and arm with winging of the scapula, rated as zero percent disabling (noncompensable) from December 1990; and post-operative recurrent inguinal hernia, rated as zero percent disabling (noncompensable) from January 1990.  

3.  A preponderance of the evidence weighs against finding that the Veteran's service-connected PTSD caused or substantially or materially contributed to his death.    

4. A preponderance of the evidence is against a finding that the cause of the Veteran's death is causally or etiologically related to service. 

5.  The Veteran was in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from October 1998.

6.  The evidence does not show that the Veteran's service-connected disabilities were continuously rated totally disabling for a period of 10 or more years immediately preceding the Veteran's death in May 2008, or that the Veteran was rated as totally disabled for a period of not less than 5 years from the date of his discharge from active duty.  The Veteran was not a former prisoner of war.     

7.  There is no allegation that the Veteran would have met the statutory duration requirements but for clear and unmistakable error in prior VA rating decisions and there are no service department records in existence at the time of a prior VA decision which were not previously considered by VA which provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.

8.  At the time of the Veteran's death, there was no pending claim for VA benefits.  


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not incurred as a result of a service-connected disability or any incident of service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A (West 2002 & 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2012).

2.  The criteria for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5109A (West 2002); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2012).

3.  The criteria for establishing entitlement to accrued benefits are not met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2012); 38 C.F.R. § 3.1000 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In a June 2008 notice letter sent prior to the initial denial of the claims, the RO explained what the evidence must show to establish entitlement to DIC benefits and described the types of information and evidence that the appellant needed to provide in support of the claims.  The RO also explained to the appellant what evidence VA was responsible for obtaining or would assist in obtaining on her behalf in support of the claims.  Although the RO did not address the element of effective date as required by Dingess, the notice defect is harmless error as the appellant's claims are being denied for reasons explained below and no effective date will be assigned.  In light of the foregoing, the Board finds that the notice requirements of the VCAA were adequately satisfied prior to the initial denial of the claims.   

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted. Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

In this case, the aforementioned notice letter told the appellant that to support her claim for DIC benefits, the evidence had to show that the Veteran died from a service-connected injury or disease. 

The Board recognizes that the notice letter did not fully comply with the Hupp requirements, because it did not contain a statement of the conditions for which the Veteran was service-connected at the time of his death and did not make a clear distinction between the evidence and information required to substantiate a DIC claim based on a previously service-connected condition and the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. 

However, the Board finds that the error in not fully complying with Hupp was not prejudicial.  In the appellant's hearing testimony, and as found in other statements of record, she expressed her primary contention that the Veteran's service-connected PTSD caused or substantially contributed to his death.  Also, during the course of the appeal, the appellant has indicated that a nonservice-connected cardiovascular condition subject to presumptive service connection by virtue of the Veteran's Vietnam service may have contributed to the Veteran's death.  See, e.g., February 2011 Vet Center progress note.  Thus, the appellant has not only demonstrated she was fully aware of the conditions for which the Veteran was service-connected during his lifetime but has also demonstrated an understanding of what is required to substantiate her DIC claim for a condition that is not yet service-connected.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that appellant had demonstrated actual knowledge of the information and evidence necessary to establish the claim). 

Regarding VA's duty to assist in claims development, the Federal Circuit has held that 38 U.S.C.A. § 5103A (a) applies to DIC claims.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Under such statutory authority, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A (a)(1).  However, VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim.

In this case, the claims file contains all available evidence pertinent to the claims adjudicated herein.  VA has requested records identified throughout the claims process.  The appellant was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the claims and the record contains sufficient evidence to make a decision on the claims.  Pertinent post-service treatment records adequately identified as relevant to the claims have been obtained or otherwise submitted and are associated with the record.  There are no pertinent treatment records found in the Virtual VA file that are not already included in the physical claims file.

The Board notes that no medical opinion has been obtained in this case; however, no medical opinion is needed.  Regarding the appellant's assertion that the Veteran's PTSD caused or substantially contributed to his death, the Board notes that the appellant admittedly had no contact with the Veteran during the time immediately preceding the accident and, thus, she had no first-hand knowledge of the Veteran's state of mind at the time of the fatal vehicular accident.  See October 2012 Board hearing transcript, pages 5-6.  The competent evidence of record does not show that the Veteran had consumed significant amounts of alcohol prior to the accident.  The evidence also does not show that the Veteran had any prescription medication in his system at the time of the accident or was suicidal.  There is no competent evidence showing that the Veteran was driving at high rates of speed at the time of the accident.  The Veteran is not shown to have died due to cardiac arrest or any cardiovascular disability.  Although the appellant has provided private medical opinion evidence in support of the claims, the Board ultimately does not find it to be probative as they are based on an inaccurate factual premise, as explained in greater detail below.  Therefore, in consideration of the foregoing, the Board finds that there is no need to obtain a medical opinion in this case as there is no reasonable possibility that a medical opinion would aid in substantiating the appellant's claim for service connection for the cause of the Veteran's death.
  
Neither the appellant nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required.  In view of the foregoing, the Board will proceed with appellate review.  

Analysis of DIC and accrued benefits claims

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence of record in this case.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2012).  

Entitlement to Service Connection for the Veteran's Cause of Death

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5.  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports.  38 C.F.R. § 3.312(a).

The service connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).    

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Initially, the record shows that the appellant and the Veteran were separated at the time of his death and had not cohabitated for several years.  Nonetheless, in a November 2008 administrative decision, the RO determined that the requirement that there be continuous cohabitation from the date of marriage to the date of death had been met.  Therefore, the appellant has been determined to qualify as the Veteran's surviving spouse for VA death benefits purposes.

In this case, the Veteran died of multiple traumas due to a motorcycle accident involving a truck in May 2008.  The death certificate reveals that the Veteran was the helmeted rider of a motorcycle traveling on a highway when he was struck by a truck and died less than four hours later.  No other causes or significant contributory conditions for the Veteran's death were identified on the death certificate.    

At the time of the accident, a West Virginia Uniform Traffic Crash Report was completed and the contributing circumstance of the accident was determined to be that the Veteran did not have the right of way when turning left from a highway and failed to yield to oncoming traffic.  The Veteran was also found to have done nothing to avoid the crash.  The driver of the truck who struck him was found to have been engaged in no improper driving.  See Fatality Analysis Reporting System Fatal Crash Supplement.      

At the time of his death, service connection was in effect for posttraumatic stress disorder, rated as 70 percent disabling; post-operative weakness and numbness of the right shoulder and arm with winging of the scapula, rated as zero percent disabling; and post-operative recurrent inguinal hernia, rated as zero percent disabling.   

First, the appellant alleges that the Veteran's PTSD caused or contributed substantially or materially to his death.  She asserts that the Veteran's symptoms of PTSD had progressively worsened since his May 2005 visit to the Vietnam War Memorial and were so severe at the time of the accident that he intentionally drove in front of the truck and caused his death.  The appellant also asserts that the Veteran practiced risky behavior like riding motorcycles at high rates of speed and mixing alcohol with his medications as a result of his PTSD and that such behavior caused his accident.  She has further alleged that the Veteran was drinking alcohol heavily prior to the accident, which led to his death.  Second, the appellant alleges that the Veteran's nonservice-connected heart problems, which should be subject to presumptive service connection based on the Veteran's presumed exposure to herbicide agents while serving in Vietnam, caused or contributed to his death.    

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran's service-connected PTSD caused or substantially or materially contributed to his death.  The appellant has repeatedly asserted that the Veteran's PTSD was so severe at the time of his accident that he deliberately drove in front of the truck, which caused his death.  The Board notes that the Veteran's PTSD was rated as 70 percent disabling, which does indicate severe symptoms.  However, there is no indication in the record that the Veteran was suicidal at the time of his death.  

Initially, the Board notes that the appellant had no first-hand knowledge of the Veteran's state of mind at the time of the fatal accident.  At the Board hearing before the undersigned, and in other statements submitted during the course of the appeal, the appellant admitted that she had had no contact with the Veteran during the months prior to his death.  See October 2012 Board hearing transcript, page 5 (appellant testified that the Veteran "would have nothing to do with" her, the kids, and their mutual friends); see also November 2012 statement (appellant wrote that the Veteran cut off all ties with family and their friends and would not return calls after moving out).  Her assertions as it relates to the Veteran taking prescription medication are based on her review of the Veteran's treatment records, which are dated a month or more prior to the accident, and purported past behavior during the time that they remained in contact.  There are no records showing that the Veteran had prescription drugs in his system at the time of the accident and, in fact, there is evidence against such a finding.  Similarly, there is evidence against finding that the Veteran was engaged in heavy consumption of alcohol prior to his death.  Thus, the appellant's statements as to the severity of the Veteran's symptoms of PTSD and, in particular, his state of mind on the day of the accident are not based on first-hand knowledge and are, therefore, afforded little to no probative value.    

The death certificate identifies multiple traumas due to a motor vehicular accident as the cause of the Veteran's death with no mention of PTSD as either an underlying cause of the accident or a significant condition contributing to death.  The death certificate specifically identifies the manner of death as an "accident", as opposed to suicide.  The Board further notes that the death certificate reveals that the Veteran was wearing a helmet at the time of the accident.  Significantly, in a January 2012 statement on VA Form 21-4138, a friend of the Veteran (M.C.) who saw him shortly before the accident and believes that he was the last person to speak to the Veteran before his death noted that he witnessed the Veteran put on his helmet and drive off.  The Board finds it unlikely that the Veteran would have taken such measures to ensure his safety if his intention had been to end his life soon thereafter.  The Board also notes that the friend stated that the Veteran, while quieter than usual, told him that he had plans to leave the area for a while and, possibly, ride his new motorcycle to Florida.  Thus, the Veteran's own statement shortly before his death also does not indicate that he was suicidal or had plans to end his life on the day of his accident.  The evidence contained in the death certificate, as well as the lay statement from the Veteran's friend who saw him shortly before his accident, weighs against finding that the Veteran intentionally drove in front of the truck resulting in the fatal accident that caused his death due to PTSD symptomatology.  

Regarding the appellant's assertion that the Veteran drank heavily shortly before the accident and/or mixed prescribed medication with alcohol due to PTSD symptomatology, the Board notes that the assertion is also inconsistent with other, more credible evidence.  The friend who had met the Veteran at a bar shortly before the accident occurred specifically stated that he saw the Veteran drink part of one beer.  See January 2012 VA Form 21-4138.  The Veteran's friend, unlike the appellant, had first-hand knowledge of the Veteran's state of mind and actions shortly before the accident.  Additionally, the objective medical evidence does not show that the Veteran engaged in heavy drinking or had a mix of alcohol and drugs at the time of the accident.  The Fatal Crash Supplement shows that a whole blood test was performed on the Veteran at the hospital where he was transported following the accident.  The results showed a blood alcohol content of .002 and no drugs were detected.  Thus, the lay statement from the Veteran's friend and the objective medical evidence, which shows that the Veteran was neither intoxicated nor had prescription drugs in his system at the time of the accident, are deemed far more credible and afforded greater probative weight than the appellant's unsubstantiated lay statement.  

The Board has considered the appellant's assertion that the Veteran was traveling at a high rate of speed at the time of the fatal motor vehicular accident; however, the assertion is not consistent with more credible evidence of record.  The West Virginia Uniform Crash Report was completed by an investigating officer and only indicated that the Veteran did not have the right of way at the time of the accident, which contributed to its cause.  Although "exceeding speed limit" and "exceeding safe speed" were listed among the options for contributing circumstances and the officer was instructed to check one or more of the applicable circumstances, he did not do so in the Veteran's case.  This evidence, which is highly probative as it relates to the propriety of the Veteran's speed at the time of the accident, far outweighs the appellant's unsupported lay assertion.    

The Board recognizes that the appellant has submitted a February 2012 letter from a private psychiatrist (A.F., MD) who had treated the Veteran in the past in support of the appeal.  The psychiatrist considered the Veteran's history since 2005 and behavior during the time leading to the accident, as told to him by the appellant, and opined that the Veteran's PTSD contributed to his death.  However, the appellant had inaccurately informed the psychiatrist that the Veteran had been drinking heavily on the day of the accident.  That assertion is not deemed credible for reasons previously explained above.  As the medical opinion is based on an inaccurate factual premise, it is afforded no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006). 

The appellant has also submitted a February 2011 progress note written by a Vet Center counselor (S.H., M.Ed.)  wherein he agreed with the private psychiatrist that it was as likely as not that the severity of the Veteran's PTSD caused the fatal accident due to his engagement in risky behavior such as riding motorcycles at high rates of speed and mixing alcohol with his medications, which could have hastened the cardiac arrest from which he died.  However, the Veteran is not shown to have died of cardiac arrest.  Rather, the death certificate shows that the Veteran died of multiple traumas due to the motor vehicular accident.  The weight of the evidence is also against finding that the Veteran had drugs in his system, had been drinking alcohol heavily, or was driving at high rates of speed at the time his motorcycle was by another vehicle causing fatal injuries, as explained above.  The appellant also inaccurately informed the Vet Center counselor that she and the Veteran continued to see each other and maintained their relationship after separation, which falsely indicated that she had personal knowledge of the Veteran's state of mind shortly before the accident occurred.  Thus, the Vet Center counselor's opinion is also based on an inaccurate factual premise and is, therefore, afforded no probative value.  See Coburn, 19 Vet. App. at 432-433; Kowalski, 19 Vet. App. at 179. 

The Board has further considered the medical articles submitted by the Veteran such as the article addressing the PTSD and problems with alcohol use and information on the drug, Lortab.  The articles are generic and do not show that this particular Veteran had problems with alcohol use or mixed alcohol with prescription drugs such that it impaired his judgment on the day of the fatal motor vehicular accident.  The evidence of record pertinent to this case does not show that the Veteran engaged in heavy drinking or was actively taking prescription drugs during the time immediately prior to the fatal accident and far outweighs the medical articles.

Thus, the probative evidence of record shows that the Veteran died of multiple trauma injuries sustained during a fatal crash with an oncoming truck while failing to yield the right of way.  There is no credible evidence showing that the Veteran was suicidal, had been drinking heavily, had mixed alcohol with prescription drugs, or was traveling at a high rate of speed at the time of the accident.   In consideration thereof, the Board finds that the preponderance of the evidence weighs against finding that the Veteran's symptoms of PTSD caused or contributed substantially or materially to his death; therefore, service connection for the cause of the Veteran's death is not warranted on such basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.    

Turning to the appellant's alternative theory for entitlement, the Board notes that, in order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions to include ischemic heart disease.  38 C.F.R. 
§ 3.309(e). 

After reviewing the lay and medical evidence of record, the weight of the evidence is against finding that nonservice-connected heart disability caused or contributed substantially or materially to the Veteran's death.  Although the Veteran has qualifying Vietnam service in this case, he is not shown to have died due to a cardiovascular disability or cardiac arrest.  As stated above, the Veteran died of multiple trauma suffered as the result of a motor vehicular accident.  The medical articles submitted by the appellant addressing the relationship between Agent Orange exposure and heart disease are generic and do not show that the Veteran suffered from heart disease or that it caused the Veteran's death; therefore, they are afforded no probative value.  Although the Vet Center counselor wrote in a February 2011 progress note that he had recommended that the appellant secure a medical opinion on whether the Veteran's heart problems were ischemic heart disease, the counselor himself did not offer an opinion, which would have been outside of the realm of his expertise.  No such medical opinion has been received in the record.  Thus, as the preponderance of the evidence is against finding that ischemic heart disease caused or substantially contributed to the Veteran's death, service connection is not warranted on that basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The appellant's claim must be denied.  

Entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318

When a veteran's death is not determined to be service connected, a surviving spouse may still be entitled to benefits.  Under 38 U.S.C.A. § 1318, VA death benefits may be paid to the deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of nonservice-connected causes, if such veteran's death was not the result of his or her own willful misconduct and at the time of death, the veteran was receiving, or was entitled to receive, compensation for a service-connected disability rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty, and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

Under 38 C.F.R. § 3.22, a veteran is considered "entitled to receive" compensation, in pertinent part, if it is determined that the veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the specified period required by statute but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed during the veteran's lifetime.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22. 

Previous rating actions are accepted as correct in the absence of CUE.  38 C.F.R. § 3.105.  Under Russell v. Principi, 3 Vet. App. 310 (1992) and Damrel v. Brown, 6 Vet. App. 242 (1994), "clear and unmistakable error" in prior rating actions involves a situation in which the correct facts, as they were known at the time, were not before the adjudicator or the pertinent statutory or regulatory provisions in existence at the time were incorrectly applied by the adjudicator.  The error must be "undebatable" such that reasonable minds could only conclude that the rating action in question was fatally flawed at the time it was made.  In addition, the determination of whether there was clear and unmistakable error in the prior rating determination must be based on the record and law that existed at the time of the rating action in question.

In order for the appellant to prevail on her claim for death benefits under 38 U.S.C.A. § 1318, the evidence must show that the Veteran met the statutory duration requirements for a total disability rating at the time of his death or that such requirements would have been met, but for clear and unmistakable error in a previous VA decision.  

In the present case, the record shows that the Veteran did not meet the durational requirement for a total disability rating in existence during his lifetime under 38 U.S.C.A. § 1318.  At the time of the Veteran's death, service connection was established for the following disabilities: posttraumatic stress disorder, which was rated as 70 percent disabling from June 1988; post-operative weakness and numbness of the right shoulder and arm with winging of the scapula, which was rated as zero percent disabling (noncompensable) from December 1990; and post-operative recurrent inguinal hernia, which was rated as zero percent disabling (noncompensable) from January 1990.  He was also in receipt of a total disability rating from October 1998.   

Thus, the Veteran was discharged from service in April 1971, service connection was not in effect for any disability until 1988, and entitlement to a TDIU was not established until October 1998; therefore, the Veteran was not rated at 100 percent for at least the first five years after his discharge from service.  Also, as the Veteran died in May 2008, he was not rated totally disabled for at least the last 10 years of his life.  

The Board has further considered whether there were service department records in existence at the time of a prior VA decision which were not previously considered by VA and which provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.  However, the Board has identified no such records which establish that the Veteran was entitled to a total service-connected disability rating for the requisite time period.  The appellant has made no allegation of CUE in a prior VA decision.  See Andre v. Principi, 301 F. 3d 1354 (Fed. Cir. 2002) (noting that any claim of CUE must be pled with specificity).  

Thus, as the Veteran was not in receipt or entitled to receive a total disability rating for either at least five years after his separation from active service or for at least the 10 years prior to his death, the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  Where the law and not the evidence is dispositive in a case, entitlement to the VA benefits sought must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Entitlement to accrued benefits

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a) (2012).  An application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2012).  There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998). 

In this case, the claim must be denied because the Veteran did not have a claim pending at the time of his death.  Prior to the Veteran's death, the most recent VA rating decision was in January 2006 and proposed discontinuing entitlement to individual unemployability and terminating eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35; however, the RO determined that the Veteran remained entitled to the benefits in February 2006.  The Veteran filed no subsequent claim for benefits prior to his death and no claim was pending at the time of his death.  

As the Veteran had no claims for VA benefits pending at the time of his death, the appellant's claim for accrued benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  

Entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.  

Entitlement to accrued benefits is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


